Substantial evidence supports the Unemployment Insurance Appeal Board’s determination that claimant, an overnight childcare worker, was not discharged from his employment for disqualifying misconduct. The employer submitted evidence that claimant had not worked overtime that he had put on his time sheets. Claimant has consistently maintained that he worked the times in question, however, and his supervisor signed off on the time sheets in the first instance. Moreover, a coworker confirmed claimant’s account of how workers were found to work overtime and testified that claimant had related details to him about working overtime on the relevant units. Inasmuch as the Board was free to credit this evidence that claimant did not falsify his time sheets, we affirm (see Matter of Smith [Hearthstone Mtge. Brokers — Hudacs], 197 AD2d 739 [1993]; Matter of Padilla [Sephardic Home for the Aged— Roberts], 113 AD2d 997, 997-998 [1985]).
Peters, J.P., Rose, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.